 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,            Case No. 19-CR-0676-BAS
11
                 Plaintiff,
12                                        JUDGMENT AND ORDER GRANTING
           V.                             MOTION AND DISMISSING
13
                                          INFORMATION
14   MARIO ORTA, JR. (1),
     LAURA ARREOLA (2),
15
                 Defendants.
16
17
18
     Upon motion of the United States, and good cause appearing, the Court GRANTS
19
     the motion, and DISMISSES the Information [Dkt. No. 15] without prejudice.
20
          IT IS SO ORDERED.
21
22
23
          DATED:    ~{?{ l q
24                                          United States District Judge
25
26
27
28
